Citation Nr: 0206538	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  94-16 769	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to service connection for residuals of fracture 
of the left tibia.





ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel





INTRODUCTION

The veteran had active service from April 1968 to March 1972.

A February 1988 RO rating decision denied service connection 
for residuals of fracture of the left tibia.  The veteran was 
notified of the determination in February 1988 and he did not 
appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for residuals of fracture of the 
left tibia.  A November 1993 RO decision determined there was 
no new and material evidence to reopen the claim and the 
veteran appealed to the Board of Veterans' Appeals (Board).  
In a June 1997 decision, the Board denied the appeal.

The veteran appealed the June 1997 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 1998, a Court order granted a motion from the 
counsel of the VA Secretary in October 1998 to vacate and 
remand the June 1997 Board decision for readjudication.  The 
case was thereafter sent to the Board.

In a May 1999 decision, the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for residuals of fracture of the left 
tibia.  The Board also remanded the case to the RO for 
additional development and adjudicative action.


FINDING OF FACT

A fracture of the left tibia or the left lower extremity is 
not shown to have occurred in service, and residuals of such 
an injury are not shown for many years later and not 
attributed to disease or injury in service.


CONCLUSION OF LAW

Residuals of fracture of the left tibia were not incurred in 
or aggravated by active service; nor may any arthritis of the 
left lower extremity be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
service connection for residuals of fracture of the left 
tibia, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with an examination to 
determine the nature and extent of a disability of the left 
lower extremity.  He has been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, that essentially notify him of the evidence 
needed to prevail on the claim.  In a March 2001 letter, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  He has submitted essentially no relevant evidence 
since the Board's May 1999 remand.  In that remand, the Board 
requested that the veteran be scheduled for a VA examination 
if it was determined that his claim was well grounded.  A 
review of the record reveals that the claim is now well 
grounded, and that he has not been examined since 1997.  The 
veteran's claim is now well grounded due to the enactment of 
the VCAA, but he has submitted no competent evidence linking 
any current medical problems with his left lower extremity to 
an incident of service.  Under the circumstances, the Board 
finds that a VA medical examination to obtain additional 
information on any disability of the left lower extremity is 
not required.

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


A.  Factual Background

The veteran had active service from April 1968 to March 1972.

Service documents show that the veteran had service in 
Vietnam and that he was awarded various medals.  The medals 
awarded to him do not denote combat participation and the 
service documents do not show that he engaged in combat with 
the enemy.

Service medical records do not show treatment for a disorder 
of the left leg.  In March 1972, the veteran underwent 
medical examination for separation from service.  The report 
of that examination reveals no abnormalities of the left 
lower extremity.

VA and private medical records show that the veteran was seen 
and evaluated for left leg problems in the 1980s and 1990s.  
The more salient medical reports are discussed below.

The veteran underwent a VA medical examination in November 
1987.  He gave a history of fracture of the left tibia.  
There was no bulge in the left poplitea fossa.  He pointed to 
the medial condyle of the left femur as the site of fracture 
and not to the tibia.  X-rays of the left leg and knee were 
negative for fracture.  The diagnosis was history of left 
tibia fracture.

A private medical report dated in November 1997 notes that 
the veteran had complaints of intermittent aches and 
discomfort to the left knee.  He reported a previous injury 
to the knee years ago.  X-rays did not show joint space 
narrowing, but there appeared to be a vertical line in the 
lateral aspect of the plateau consistent with a previously 
healed fracture.  No significant abnormalities of the left 
leg were found.  The impression was history of what appears 
to be a fracture or injury to the left knee with arthritic 
complaints.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

In this case, the evidence shows that the veteran served in 
Vietnam and that he was awarded various medals.  The medals 
do not denote combat participation, and the evidence does not 
show that he engaged in combat with the enemy while in 
service.  Hence, the provisions of 38 U.S.C.A. § 1154(b) are 
not for consideration.

Statements from the veteran are to the effect that he 
fractured his left leg in service and that service connection 
should be granted for residuals of fracture of the left 
tibia.  The service medical records do not show that the 
veteran was seen for any left leg problems.  Nor do the 
service medical records show the presence of any left leg 
disability. 

The post-service medical records show that, in 1987, the 
veteran underwent a VA medical examination which included X-
rays of the left leg and knee, and that no abnormalities of 
the left leg were found.  A private medical report dated in 
November 1997 reveals that the veteran underwent examination 
of the left leg, which included X-rays of the left knee.  The 
X-rays revealed a vertical line in the lateral aspect of the 
plateau consistent with a previous healed fracture and it was 
noted that he had arthritic complaints.  No other significant 
abnormalities of the left leg were found, and the medical 
evidence did not link any disability of the left lower 
extremity that may now be present to an injury or disease in 
service.

After consideration of all the evidence, the Board finds that 
there is no competent medical evidence linking any current 
disability of the left lower extremity, first demonstrated 
long after service and that may or may not be present, to an 
injury or disease of service.  The veteran's lay statements 
linking residuals of fracture of the left tibia to an injury 
in service are not considered competent evidence because the 
evidence does not show that he is qualified through 
education, training or experience to make medical diagnoses, 
statements or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, the preponderance 
of the evidence is against the claim of service connection 
for residuals of fracture of the left tibia, and the claim is 
denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of fracture of the left 
tibia is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

